Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 8, 2021

                                       No. 04-20-00561-CV

 Enrique LOPEZ, Individually, and as Representative of the Estate of Tristan Lopez, Deceased,
                                        Appellant

                                                 v.

                                    GUIDING LIGHT, LLC,
                                          Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI21729
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER

        Appellant's motion for an extension of time to file a reply brief is granted. The reply brief
is due July 29, 2021.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court